*626ON MOTION ROE REHEARING.
MacIntyre, J.
The defendant in error insists that there is no distinction between the case of Metropolitan Life Insurance Co. v. Hale, 177 Ca. 632, and the instant cáse, and that the legal effects of the provisions in the policy are the same. With this contention we can not agree. In the former case it was held that the insurance company which issued a policy and accepted premiums thereunder, was precluded from setting up that the company did not know that the insured had a serious disease within two years before the date of the policy, when the agent of the company soliciting the insurance had actual knowledge of this fact, which he acquired before the issuance of said policy, but did not communicate it to any general agent or officer of the company; and that such action on the part of the agent in issuing the policy does not change the fact that the insured had a serious disease within two years before the date of the policy, but it bars the insurer from saying it did not know of this serious disease, and would for that reason cancel the policy, when in fact its agents did so know. See Yarbrough v. Seagraves, 47 Ga. App. 436 (170 S. E. 553). Here the company says, in effect, we do not deny that we knew that the insured had a serious disease within two years before the date of the policy, but on the contrary we say that you, the insured, also knew, both of us knew, of this serious sickness of the insured before the date of the policy, and we are merely living up to the contract of insurance made with the full understanding of this fact which both of us knew. We are upholding the policy as written, not attempting to destroy it (forever). Estoppel is negative (thou shalt not); it is not creative (thou shalt). In the Hale case the insured, it seems, was asserting the negative, thou shalt not destroy my policy; and this contention was upheld. In the instant case the insured is in effect asserting, thou shalt create a different kind of policy by changing one of the conditions in the policy as written. The policy as written can not be affirmatively transformed by estoppel.

Rehearing denied.


Broyles, C. J., and Guerry, J., concur.